

117 SRES 388 IS: Commemorating the 25th anniversary of the 1996 Summer Olympic and Paralympic Games held in Atlanta, Georgia.
U.S. Senate
2021-09-28
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



III117th CONGRESS1st SessionS. RES. 388IN THE SENATE OF THE UNITED STATESSeptember 28, 2021Mr. Ossoff (for himself, Mr. Romney, and Mr. Cassidy) submitted the following resolution; which was referred to the Committee on Commerce, Science, and TransportationRESOLUTIONCommemorating the 25th anniversary of the 1996 Summer Olympic and Paralympic Games held in Atlanta, Georgia.Whereas the city of Atlanta hosted the world during—(1)the 1996 Olympic Summer Games (referred to in this preamble as the Summer Games) from July 19, 1996, to August 4, 1996; and (2)the 1996 Paralympic Games (referred to in this preamble as the Paralympic Games) from August 16, 1996, to August 25, 1996;Whereas the Summer Games and Paralympic Games honored the centennial anniversary of the founding of the modern Olympic Movement while creating a legacy of their own;Whereas Muhammad Ali lit the Olympic Cauldron at the Summer Games Opening Ceremony, recognizing his Olympic success and lifelong fight for racial justice;Whereas 10,320 athletes from 197 countries came together in 271 Summer Games events across 37 disciplines and 26 sports;Whereas the 1996 United States Olympic Team’s largest roster ever of 646 athletes finished first in the medal tally for the first time since 1984 with 44 gold medals and 32 silver medals;Whereas over 2,000,000 people visited Atlanta during the Summer Games, and nearly 3,500,000,000 people watched the Summer Games from afar;Whereas over 3,500 athletes from 104 countries competed in the Paralympic Games, and reminded the world that every individual can compete regardless of their disposition;Whereas the Paralympic Games were the first Paralympic Games—(1)to attract worldwide corporate sponsorships; and (2)be televised in the United States;Whereas over 380,000 individuals attended the Paralympic Games, which were opened by Vice President Al Gore;Whereas 3,808 athletes from 104 countries came together in 508 Paralympic Games events across 20 sports;Whereas the 1996 United States Paralympic Team won the most gold and overall medals;Whereas the Summer Games relied on the partnership of local Atlanta-based businesses, leading to international recognition and growth for those businesses;Whereas, on July 27, 1996, the people of Atlanta and other United States citizens persevered in the face of a tragic bombing at the Summer Games;Whereas the Summer Games and Paralympic Games created an estimated 84,000 jobs in Atlanta during the Games and an additional 293,000 jobs afterward;Whereas Centennial Olympic Park led a revitalization of Downtown Atlanta, and is still a central gathering spot to this day; andWhereas the success of the Summer Games and Paralympic Games helped turn Atlanta into one of the world’s leading hosts for large-scale sporting events: Now, therefore, be itThat the Senate—(1)recognizes the contributions that were made by—(A)the Atlanta Committee for the Olympic Games; (B)the hundreds of Team USA athletes and the thousands of international athletes who competed in the 1996 Summer Olympic and Paralympic Games; and (C)the people, companies, and communities that made the 1996 Summer Olympic and Paralympic Games possible;(2)recognizes that the 1996 Summer Olympic and Paralympic Games left a lasting legacy in Atlanta, with many of the venues from those Games still serving the community; and(3)commemorates the 25th anniversary of the 1996 Summer Olympic and Paralympic Games held in Atlanta, Georgia.